

115 HR 799 IH: Shift Back to Society Act of 2017
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 799IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Hill (for himself, Mr. Richmond, Mr. Walker, Mr. Westerman, and Mrs. Love) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Attorney General, in consultation with the Secretary of Education, to establish a
			 pilot program to make grants to historically Black colleges and
			 universities to provide educational programs to offenders who have
			 recently been, or will soon be, released from incarceration, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Shift Back to Society Act of 2017. 2.Offender education re-entry pilot program (a)AuthorizationThe Attorney General, in consultation with the Secretary of Education, shall establish a pilot program for 5 years which makes grants to not more than 10 historically Black colleges and universities to provide educational programming to eligible offenders in order to facilitate re-entry into the community.
 (b)ApplicationThe chief executive officer of a historically Black college or university seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (c)Matching fundsThe portion of the costs of a program provided by a grant under subsection (a) may not exceed 50 percent. The recipient of a grant under this section may meet the matching requirement under this subsection by making in-kind contributions of goods or services that are directly related to the purpose for which such grant was awarded.
 (d)DefinitionsIn this section: (1)The term educational programming means—
 (A)general education development (GED) programming; or (B)educational courses which are transferable for course credit at that historically Black college or university.
 (2)The term eligible offender means an individual who was convicted of a criminal offense and— (A)has been released from incarceration for not longer than one year; or
 (B) is scheduled to be released from incarceration in not longer than one year. (3)The term historically Black college or university has the meaning given the term part B institution under section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)).
 (4)The term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (e)Prohibition on new authorization of fundsThis section shall be carried out using amounts otherwise appropriated or made available to the Department of Justice. No additional funds are authorized to be appropriated to carry out this section.
 3.GAO StudyNot later than 270 days after the conclusion of the pilot program under section 2, the Comptroller General of the United States shall submit to Congress a report which describes the results of the pilot program.
		